ACCEPTED
                                                                                     01-15-00079-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                 5/6/2015 6:56:12 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                            No. 01-15-00079-CV

                                    In the                          FILED IN
                                                             1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                     Court of Appeals for the 1st District
                                                             5/6/2015 6:56:12 PM
                                   of the                    CHRISTOPHER A. PRINE
                                                                     Clerk
                                State of Texas

                            GLORIA FELDER
                               Appellant

                                      V.


                    WOODLEN GLEN APARTMENTS
                             Appellee

            On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
             Honorable Debra Ibarra Mayfield, Presiding Judge
                      Trial Court Case No. 1056604

                    AGREED MOTION TO DISMISS

TO THE HONORABLE COURT OF APPEALS:

   NOW COME Appellant, Gloria Felder, and Appellee, Woodlen Glen
Apartments, (Parties) as referenced in the above styled cause of action, and
file this Motion to Dismiss. The Parties asks this Court to Dismiss the
lawsuit and vacate the judgment from the trial court and file this motion for
the reason stated herein:

   A. The Parties have reached a mutual settlement agreement.
   B. Appellee agrees to dismiss all claims in the cause of action with
       prejudice.